           Case 3:20-cv-00793-JR              Document 4      Filed 05/18/20     Page 1 of 1




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



LEANNE J. HENSLEY,
                                                                 Civil No. 03:20-cv-00793-JR
                                    Plaintiff(s),
                                                                 ORDER
                            v.

ZGF ARCHITECTS, et al.,

                                    Defendant(s).

        Pursuant to 28 U.S.C. § 1914, a party seeking to institute a civil action shall pay a filing fee of

$350.00 plus an administrative fee of $50.00. An action may proceed without the prepayment of a filing

fee only upon a proper application to proceed in forma pauperis. See 28 U.S.C. § 1915. Plaintiff neither

paid the filing fee nor submitted an application to proceed in forma pauperis.

        Accordingly, IT IS ORDERED that plaintiff shall submit a filing fee or an application to proceed

in forma pauperis within 30 days of the date of this order. Plaintiff's failure to do so will result in the

dismissal of this action.

        The Clerk of the Court is DIRECTED to send plaintiff a form application to proceed in forma

pauperis with this order.

        Dated this 18th day of May, 2020.


                                                         by      /s/ Jolie A. Russo
                                                                 Jolie A. Russo
                                                                 United States Magistrate Judge
